Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant invention is drawn to a method of forming an encapsulated metal element into a hollow within the cage-like protein, the method using carbohydrates to complete the encapsulation.  The prior art does not teach or suggest the instant method. The closest prior art is that applied in the previous office action. One of ordinary skill in the art would not applied the teaching of Auerbach in the invention as the method was used in a therapy for a different purpose, and provided no motivation or suggesting to modify the treatment for a method of making a cage-like protein containing an iron atom. Applicants arguments are convincing.  Art that is drawn to similar subject matter is WO 2006/132050; WO 2003/099708, and Theile, E. C., et al., “Similarity of the Structure of Ferritin and Iron Dextran (Imferon) Determined by Extended X-ray Absorption Fine Structure Analysis”, The Journal of Biological Chemistry, 1979, Vol. 254, no. 17, pp. 8132-8134, all from Applicant’s IDS, speaks to iron containing proteins, but does not suggest a method as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4, 5, 7-10, 12, 13, and 16-19 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654